Citation Nr: 1132639	
Decision Date: 09/06/11    Archive Date: 09/12/11

DOCKET NO.  08-09 956A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a total disability rating based upon individual unemployability due to service connected disabilities (TDIU) for the period prior to May 19, 2010.

2.  Entitlement to a TDIU for the period since May 19, 2010, excluding those periods when the Veteran has been in receipt of a temporary 100 percent disability rating for his service-connected prostate cancer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1951 to January 1971.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2007 rating decision that denied the Veteran's TDIU claim.  That claim was subsequently readjudicated in a January 2008 statement of the case and a February 2011 supplemental statement of the case.  Thereafter, the Veteran submitted additional lay and clinical evidence in support of his claims directly to the Board, accompanied by a waiver of RO consideration.  38 C.F.R. § 20.1304 (c) (2010).

During the pendency of this appeal, the RO issued a June 2010 rating decision granting service connection and assigning a temporary total disability rating for active-stage prostate cancer, effective May 28, 2010.  A total schedular rating constitutes a greater benefit than a TDIU.  Thus the issue of entitlement to a TDIU is effectively moot while that 100 percent rating remains in effect.  VAOPGCPREC 6-99; 64 Fed. Reg. 52,375 (1999); 38 U.S.C.A. § 1114; 38 C.F.R. §§3.350, 3.341, 4.16(a) (2010).  Nevertheless, the RO has expressly determined that the Veteran's prostate cancer is not permanently and totally disabling and that the 100 percent rating assigned for that disorder is subject to reduction pending a future VA examination.  Therefore, the Veteran's prostate cancer rating does not represent a complete grant of the benefits sought on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).  Moreover, the Board must still consider whether a TDIU rating is warranted for all periods since the date of claim in which his combined disability rating has been less than 100 percent.  Accordingly, the Board finds that the relevant appeals period did not end on May 28, 2010, but rather extends through and beyond the time that the Veteran's current temporary total rating expires.

Additionally, the Board observes that the Veteran is over 75 and, thus, his appeal is eligible for advancement on the docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2).

The decision below will grant a schedular TDIU rating for all periods since May 19, 2010, in which a temporary 100 rating has not been in effect for the Veteran's prostate cancer.  However, additional development is necessary in order to determine whether he is also entitled to TDIU, for the period prior to May 19, 2010, when he did not meet the criteria for a schedular rating under 38 C.F.R. § 4.16(a).  That specific issue is REMANDED to the RO.


FINDINGS OF FACT

1.  Throughout the pendency of this appeal, the Veteran has been service connected for low back and eye disorders, sciatica of the right lower extremity, tinnitus, and hearing loss.  Additionally, during the relevant appeals period, he has been granted service connection for an anxiety disorder, effective May 19, 2010, and for prostate cancer, effective May 28, 2010.

2.  The Veteran's service-connected disabilities have warranted combined schedular ratings of 50 percent prior to May 19, 2010, and 70 percent from May 19, 2010, to May 27, 2010.  Since May 28, 2010, he has been in receipt of a total disability rating for his active-stage prostate cancer; however, that rating is subject to reduction at a future date.  

3.  For the period since May 19, 2010, the evidence of record is at least in equipoise as to whether the Veteran's service-connected disabilities have rendered him unable to secure and follow substantially gainful employment.


CONCLUSIONS OF LAW

1.  Since May 19, 2010, excluding that period in which a temporary 100 percent rating has been in effect, the criteria for the assignment of a TDIU rating have been met.  38 U.S.C.A. § 1155 (West 2002 & 2011); 38 C.F.R. § 4.16(a) (2010).

2.  Consideration of entitlement to TDIU is moot during the period since May 28, 2010, in which the Veteran has been assigned a temporary 100 percent rating as such a rating represents a greater benefit than a TDIU.  38 U.S.C.A. § 1114 (West 2002); 38 C.F.R. §§3.350, 3.341, 4.16(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts that he is permanently unemployable due to his service-connected disabilities and that a TDIU rating is therefore warranted on either a schedular or an extraschedular basis.

Total disability will be considered to exist where there is impairment of mind or body sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2010).  Substantially gainful employment is work that is more than marginal, which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

Total disability ratings for compensation may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disability or disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (2010).  

For VA purposes, the following are considered to comprise a single disability:  (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable; (2) disabilities resulting from common etiology or a single accident; (3) disabilities affecting a single body system, such as orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric; (4) multiple injuries incurred in action; or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. §  4.16 (2010).

If the schedular rating is less than 100 percent, the issue of unemployability must be determined without regard of the advancing age of the Veteran.  38 C.F.R. §§ 3.341(a); 4.19 (2010).  Factors to be considered are the Veteran's education, employment history, and vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 326 (1991).

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, rating boards should submit to the Director, Compensation and Pension Service, for consideration all cases of Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a) (2010).  The rating board will include a full statement as to the Veteran's service-connected disabilities, employment history, educational and vocational attainment and all other factors having a bearing on the issue. 38 C.F.R. § 4.16(b) (2010).

For the period on appeal prior to May 19, 2010, the Veteran was in receipt of a 40 percent rating for a low back disorder (lumbar degenerative disc disease and old L3 compression fracture) and a separate 10 percent rating for right lower extremity sciatica.  He also had a 10 percent rating for tinnitus and noncompensable ratings for hearing loss and an eye disorder (bilateral pterygium).  His combined total disability rating was 50 percent.  

Parenthetically, the Board notes that the RO issued a May 2009 decision proposing to reduce the ratings assigned for the Veteran's low back disorder and sciatica.  However, he subsequently submitted evidence that was sufficient to show that those disabilities had not improved.  Consequently, the RO's proposed rating reduction was not implemented. 

Effective May 19, 2010, the Veteran was awarded service connection and assigned a 30 percent rating for anxiety disorder, which brought his combined total rating to 70 percent.  He was subsequently awarded a 100 percent rating for active-stage prostate cancer, effective May 28, 2010.  While that total rating remains in effect, however, it is subject to reduction pending a future VA examination.  

The Board observes that the Veteran's low back disorder and right lower extremity sciatica share a common etiology and, thus, constitute a single disability ratable at 50 percent.  38 C.F.R. § 4.16 (2010).  Nevertheless, the Board notes that, for the period on appeal prior to May 19, 2010, the Veteran's total combined rating was less than 70 percent and therefore did not meet the criteria for a TDIU rating on a schedular basis.  38 C.F.R. § 4.16(a) (2010).  Moreover, while mindful of the Veteran's request for a TDIU rating, the Board is precluded from assigning such a rating in the first instance.  Floyd v. Brown, 9 Vet. App. 88 (1996); VAOPGCPREC 6-96 (1996), 61 Fed. Reg. 66749 (1996).  Consequently, the Board is presently unable to determine whether a TDIU is warranted for the period prior to May 19, 2010, and must remand that issue for RO consideration, as set forth below.

In contrast, the Board is able to adjudicate the Veteran's TDIU claim for the period beginning May 19, 2010.  Effective that date, the Veteran met the schedular criteria for a TDIU rating based upon his single 50 percent rating for a low back disorder with secondary sciatica and his 70 percent combined total rating.  38 C.F.R. § 4.16(a) (2010).  Accordingly, the operant question is whether during that period the Veteran has been unable to secure or follow a substantially gainful occupation as a result of one or more of his service-connected disabilities.  In addressing that question, however, the Board need not consider the period in which the Veteran's prostate cancer has been rated 100 percent disabling.  Indeed, that temporary total rating constitutes a greater benefit than a TDIU and, thus, renders moot the issue of TDIU entitlement for as long as it remains in effect.  38 U.S.C.A. § 1114 (West 2002); 38 C.F.R. §§3.350, 3.341, 4.16(a) (2010).

The Board now turns to the pertinent evidence of record, which shows that the Veteran has a sixth grade education and work experience as a heavy equipment operator in the Navy and a manufacturer of generator components for General Electric.  A written statement from the Veteran's former civilian employer indicates that he retired "under normal circumstances" in July 1994.  Although that former employer did not specify a reason for the Veteran's departure, he now maintains that his progressively worsening low back symptoms, in conjunction with his other service-connected disabilities, forced him to give up working significantly earlier than he would have preferred.  In this regard, the Board observes that VA examination reports, rendered in connection with the Veteran's claims for individual service-connected disabilities, confirm that he has experienced great functional impairment as a result of those disabilities, in particular his low back disorder.  

In its development of the Veteran's TDIU claim, VA referred him for a June 2008 vocational assessment, which consisted of a clinical interview and a review of his medical and employment history.  Based on that assessment, the examiner determined that the Veteran was "totally disabled vocationally" and that his service-connected disabilities were the primary causes of his unemployment.  In particular, the examiner noted that the Veteran's low back disorder effectively precluded him from holding any form of job as he was unable to ambulate or remain in upright or seated positions for more than very brief periods.  As additional examples of occupational impairment, the examiner noted that the Veteran's service-connected eye disorder significantly interfered with his ability to read, while his hearing loss was of such severity that he required assistance using the telephone.

The results of the June 2008 vocational assessment are corroborated by a series of statements from the Veteran's VA and private treating physicians.  Specifically, a VA orthopedic provider who treated the Veteran's low back disorder has submitted statements, dated in September 2007, September 2008, and June 2009, which expressly indicate that service-connected disability renders him "totally disabled and unable to work in any job."  As grounds for that opinion, the VA physician noted that the Veteran's low back symptoms not only prevent him from "sitting or standing in any one position for longer than 10 minutes," but also require significant does of narcotic pain medication, which "would interfere physically and mentally with any job." In addition, a private medical provider has submitted a June 2009 statement opining that the Veteran "has a very unsteady gait and limited functional capability related to his spine condition" and is not considered employable.

An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993). Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).

The Board recognizes that none of the clinicians who rendered opinions regarding the Veteran's employability appear to have reviewed his claims folder in full.  Nevertheless, claims folder review is not a strict requirement for medical opinions, and an opinion may not be discounted solely because the opining clinician did not conduct such a review.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  In this case, the Board considers it significant that the June 2008 vocational examiner based the assessment on a thorough clinical examination, while the VA and private orthopedic physicians predicated their findings on their long-term treatment of the Veteran.  Additionally, each medical provider provided a detailed rationale for the opinion, which demonstrated an understanding of the Veteran's pertinent medical and work history.  Prejean v. West, 13 Vet. App. 444 (2000) (factors for assessing the probative value of a medical opinion include the physician's access to the claims folder and the Veteran's history, and the thoroughness and detail of the opinion).  Moreover, those VA and private physician's findings are consistent with the other lay and clinical evidence, which indicates that the Veteran has been unemployed for many years and experiences significant functional impairment as a result of his low back disorder and other service-connected disabilities.  Further, there are no other contrary competent medical opinions of record.  In any event, as the findings of the vocational examiner and orthopedic treating physicians are fully favorable to the Veteran, he is not prejudiced by the Board's decision to afford their opinions great probative weight. 

For the foregoing reasons, the Board considers the above clinical opinions sufficient for rating purposes and finds it unnecessary to remand the Veteran's TDIU claim for a VA examination.  The Board is mindful of its general duty to supplement the record by obtaining an examination that includes an opinion as to the effect of a Veteran's service-connected disabilities on his ability to secure or follow a substantially gainful occupation.  Friscia v. Brown, 7 Vet. App. 294 (1995).  However, in this case, such additional development would be a redundant exercise and would result only in additional delay with no benefit to the Veteran.  Sabonis v. Brown, 6 Vet. App. 426 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided); VAOPGCPREC 5-04 (2004), 69 Fed. Reg. 59,989 (2004).

After careful review, the Board finds that the competent evidence of record shows that the Veteran's low back disorder and other service-connected disabilities have collectively precluded gainful employment for the period since May 19, 2010, when he has not been in receipt of a 100 percent rating.  Indeed, the aforementioned clinical opinions, which the Board deems probative, expressly indicate that the Veteran's service-connected disabilities render him incapable of obtaining or performing work that would permit him to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  

Moreover, in light of the Veteran's level of education, his history of employment in positions that require significant physical strength and good coordination, hearing, and eyesight, and the lack of evidence of any vocational training or experience in a field that involves neither physical exertion nor manual, acoustic, and optical dexterity, the Board is unable to determine any substantially gainful occupation that the Veteran would be able to follow when his service-connected orthopedic, hearing, and eye disorders are jointly taken into account.  Ferraro v. Derwinski, 1 Vet. App. 326 (1991).  Indeed, when considering the collective limitations demonstrated in the pertinent clinical and lay evidence, the Veteran would appear to be incapable of obtaining or maintaining gainful employment, and to have been so throughout the entire period in which the schedular criteria for TDIU have been met.  38 C.F.R. § 4.16(a) (2010).

Additionally, the competent evidence of record shows that the Veteran has not held a full-time job since the mid-1990s.  Such evidence suggests that, even before the current appeals period, he may have been unable to perform more than marginal work that would enable him to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  Moreover, the record shows that, in recent years, the Veteran's service-connected low back disorder and sciatica have demonstrably worsened to the point that he is totally precluded from obtaining or maintaining gainful employment.  

Furthermore, the Veteran has provided competent lay statements that his service-connected disabilities collectively limit his ability to ambulate, sit or stand for significant periods, read, converse on the telephone, or perform other daily living activities without assistance.  Barr v. Nicholson, 21 Vet. App. 303 (Fed. Cir. 2007) (where a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination that is medical in nature and is capable of lay observation).  That lay evidence, which is consistent with the other evidence of record and which the Board therefore considers credible, supports a finding that the Veteran's service-connected disabilities overall are productive of severe social and occupational impairment that renders him permanently and totally unable to work.  Caluza v. Brown, 7 Vet. App. 498 (1995)

Accordingly, considering the Veteran's apparent unemployability based upon his service-connected disabilities, the Board finds that a TDIU rating is warranted for the period since May 19, 2010, when he has not been assigned a temporary 100 percent rating.  The evidence shows that, throughout that period, it is at least as likely as not that the Veteran has been unable to secure or follow a substantially gainful occupation by reason of his service-connected disabilities.  Therefore, a TDIU is granted as of May 19, 2010.  All reasonable doubt has been resolved in favor of the Veteran in making this decision.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A schedular TDIU rating is granted for the periods since May 19, 2010, when the Veteran has not been in receipt of a 100 percent rating for his active-stage prostate cancer.  


REMAND

The minimum percentage requirements for a schedular TDIU rating were not met for the period on appeal prior to May 19, 2010.  38 C.F.R. § 4.16(a) (2010).  The Veteran does not dispute that, yet requests that VA consider granting TDIU benefits for that earlier period pursuant to 38 C.F.R. § 4.16(b) (2010).

The record indicates that the Veteran stopped working years before he filed his TDIU claim and has remained unemployed throughout the entire pendency of this appeal.  Moreover, the pertinent clinical evidence, particularly the opinions of the June 2008 vocational examiner and the Veteran's treating orthopedic physicians, suggest that the Veteran's service-connected disabilities, when considered in light of his education and occupational experience, may have rendered him incapable of obtaining or retaining substantially gainful employment prior to May 19, 2010.  38 C.F.R. § 4.16(b) (2010); Bowling v. Principi, 15 Vet. App. 1 (2001). 

VA regulations specifically provide that if a Veteran is unemployable by reason of his service-connected disabilities, occupational background and other related factors, an total rating may be assigned on the basis of a showing of unemployability.  38 C.F.R. § 4.16(b) (2010).  Nevertheless, the Board is precluded from assigning such a rating in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  Rather, the authority to assign such ratings has been specifically delegated to the Under Secretary for Benefits and the Director of the Compensation and Pension Service, and not the Board.  Where the Board finds entitlement to a TDIU rating may be is warranted, but the percentage criteria are not met, the proper course of action is to raise the issue and remand it for the proper procedural actions outlined in 38 C.F.R. § 4.16(b).  VAOGCPREC 6-96 (concluding the Board would have jurisdiction to consider the issue of entitlement to an extra-schedular rating if raised in connection with an increased rating claim, but that the Board should remand the issue if it is determined that further action by the RO is necessary), 61 Fed. Reg. 66749 (1996); Bowling v. Principi, 15 Vet. App. 1, 10 (2001).

The RO has not referred the Veteran's claim to the Under Secretary for Benefits or to the Director of Compensation and Pension Service for consideration of a TDIU on an extraschedular basis.  Thus, given the aforementioned evidence, the Board finds that his claim for a TDIU for the period before he met the requirements of 38 C.F.R. § 4.16(a) must be referred to the Under Secretary for Benefits or to the Director of Compensation and Pension Service for consideration.  Bowling v. Principi, 15 Vet. App. 1, 10 (2001); Floyd v. Brown, 9 Vet. App. 88 (1996).

Accordingly, the case is REMANDED for the following actions:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.

1.  Refer the Veteran's TDIU claim for the period prior to May 19, 2010, to the Under Secretary for Benefits or to the Director of Compensation and Pension Service for consideration of the assignment of an extraschedular rating under the provisions of 38 C.F.R. § 4.16(b) (2010).  

2.  If the benefit sought on appeal is not granted, issue a supplemental statement of the case.  Allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


